                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                           UNITED STATES DISTRICT COURT                                July 20, 2020
                            SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                HOUSTON DIVISION

NABIL T KHOURY,                                §
                                               §
        Plaintiff,                             §
VS.                                            §   CIVIL ACTION NO. 4:19-CV-04806
                                               §
ARCHANA THOTA                                  §
and                                            §
DOES 1 THROUGH 10 INCLUSIVE                    §
and                                            §
ROES 11 THROUGH 20 INCLUSIVE,                  §
                                               §
        Defendants.                            §


                     ORDER FOLLOWING TELEPHONE CONFERENCE
                            HELD ON July 7, 2020 at 9:00 AM

       Appearances:          Benjamin Jefferson Hamrick
                             Charles W. Gameros, Jr.
                             (Court Reporter: F. Warner)



The following rulings were made:

       The defendants’ motion to set aside order for entry of default (Dkt. No. 10) is matter is

under advisement.

       It is so ORDERED.

       SIGNED on this 7th day of July, 2020.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




1/1
